WILKEY, Circuit Judge,
dissenting:
I must dissent from any remand to explore the nuances of the testimony brought out at the trial in this case. The time to explore the underlying matters, if such were needed, was at the trial, yet none of the participants therein felt that clarification was necessary. It is only on this appeal that possible ambiguities of constitutional dimension are perceived.
The Government’s position on appeal is that appellant’s statements were not involuntary because Officer Yates asked her to cooperate only by incriminating others, not by incriminating herself. In other words, the “confession,” whose voluntariness is now to be determined on remand, was never asked for at all by the police; what they asked for and expected was information on other traffickers. The information as to her own guilt was volunteered by Powe, and unexpected by the officers. On the record, this is a reasonable interpretation now, as it was at the trial. If defense counsel thought otherwise, that these statements were involuntary, that they were coerced or extorted, or persuaded, and thus on the Supreme Court decisions relied on by my colleagues were “involuntary,” he should have apprised the trial judge of that and conducted an inquiry outside of the jury to make his case. This not having been done, we are now entitled to take this evidence, as all other evidence subject to varying interpretation post hoc, on the version which supports the judgment of the trial court.
I do not subscribe to the interpretation that this record “squarely raised the issue of voluntariness and should have alerted the trial judge to the possibility that appellant’s alleged incriminations were induced by ‘any direct or implied promises, however slight.’ ” Of course there were offers and inducements, but the question is for what? *240The police wanted the accused’s cooperation to land other and bigger traffickers; they had the goods on her, they needed no confession, she was only a one tablet case anyway. To put the matter most favorably for the accused, the record shows by hindsight that the evidence was susceptible to different interpretations. Being subject to different interpretations, the time to clarify the matter was right then at the trial, but apparently defense counsel did not take the interpretation now derived from the written record by my colleagues, nor did the trial judge.
While it is correct to impose upon the trial judge the duty to take sua sponte action where there is a plain violation of defendant’s rights put before him, and the defense lawyer omits to take the proper action, it is a far different thing to impose upon the trial judge the duty sua sponte to conduct inquiries into other matters which the defense lawyer does not choose to go into. Here the testimony is now argued to be ambiguous, the interpretation urged by the Government was apparently also that of defense counsel, the defense counsel left it that way, and now we are entitled to take the testimony on the interpretation supporting the judgment below.
If we were called upon to remand a case every time there was ambiguous matter in the record which, if given the interpretation after further inquiry as now urged upon us, might constitute a denial of constitutional rights, we would find something in almost every case justifying a remand on the theory that substantial violation of a constitutional right might be discovered by further inquiry. This is but one of many, many cases in which we could remand in an effort to produce “the perfect trial” — which probably has never occurred. The majority have added a new red light to the kaleidoscope of warning signals previously sent down to the District Court and now prominently displayed in front of every trial judge. If the trial bench were a cockpit, and the trial judges pilots, the aircraft would already be unflyable. I therefore respectfully dissent.